Case: 4:17-cv-02391-SRC Doc. #: 163 Filed: 07/30/19 Page: 1 of 13 PageID #: 975



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

TACITA FAIR,                                )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )       Case No.: 4:17-cv-02391
                                            )
COMMUNICATIONS UNLIMITED,                   )
INC., et al.                                )
                                            )
              Defendant.                    )



      DEFENDANTS C.U. EMPLOYMENT, INC., COMMUNICATIONS UNLIMITED
           CONTRACTING SERVICES, INC., AND MARTIN C. ROCHA’S
     SECOND SUPPLEMENTAL MEMORANDUM IN OPPOSITION TO PLAINTIFF’S
                MOTION FOR CONDITIONAL CERTIFICATION

       Defendants C.U. Employment, Inc., Communications Unlimited Contracting Services,

Inc. (collectively “CUI”), and Martin C. Rocha, for their Second Supplemental Memorandum

in Opposition to Plaintiff Tacita Fair (“Fair”)’s Second Supplemental Memorandum in

Support of Conditional Certification, state as follows:

                                       INTRODUCTION

       Previously, in its September 13, 2018 Order, the Court determined that there was

sufficient factual assertions supported by personal knowledge demonstrating that the cable

installer technicians that worked for a CUI subcontractor, Defendant Communications

Unlimited Alabama, Inc. (“CUA”), were similarly situated with respect to whether they were

subject to the same pay policy or plan for purposes of determining Plaintiff’s claim that such
Case: 4:17-cv-02391-SRC Doc. #: 163 Filed: 07/30/19 Page: 2 of 13 PageID #: 976



technicians were misclassified as independent contractors. (Doc. 113). As such, the Court

granted conditional certification of a collective action for all technicians who installed cable

while working for CUA. (Doc. 113, pg. 5).

       In that same Order, however, the Court found that Plaintiff had not met her burden

of showing that technicians who installed cable for CUI subcontractors other than CUA were

subject to the same pay policy or plan. (Doc. 113, pg. 5). The Court noted that Plaintiff had

not provided affidavits from any technician employed by any CUI subcontractor other than

CUA, and as such, the pay policy or plans implemented by other subcontractors was

unknown. (Id.) However, the Court gave Plaintiff additional time to gather such

information, if she was able to, and submit it to the Court for further consideration as to

whether a nationwide class of all technicians who worked for any CUI subcontractor should

be included in this collective action. (Id.)

       Plaintiff has now submitted additional affidavits in support of blanket conditional

certification for all technicians. However, despite having nearly ten months to gather

additional information supporting her certification request, Plaintiff has failed to meet her

burden. The majority of the new affidavits submitted are from CUA technicians. Technicians

that worked for CUA have already been conditionally certified as part of the collective

action, and as such, these affidavits provide no new or necessary information. Of the

remaining affidavits, Plaintiff provides assertions from ten technicians which are vague,

conflicting, and are wholly insufficient to establish any common pay policy or plan that

applied to all technicians that worked for all subcontractors of CUI. Because plaintiff has


                                               2
Case: 4:17-cv-02391-SRC Doc. #: 163 Filed: 07/30/19 Page: 3 of 13 PageID #: 977



failed to present evidence of a common pay policy or plan that applied to all technicians of

all subcontractors of CUI, Plaintiff has not met her burden to conditionally certify a

collective action that includes all technicians who worked for any other CUI subcontractor.

The only similarly situated class members are CUA technicians. Plaintiff’s continued attempt

to certify a collective action consisting of technicians employed by any subcontractor outside

of CUA must continue to be denied.

       Plaintiff has not met her burden to conditionally certify a collective action that

includes all technicians who worked for any other CUI subcontractor. The only similarly

situated class members are CUA technicians. Plaintiff’s continued attempt to certify a

collective action consisting of technicians employed by any subcontractor outside of CUA

must continue to be denied.

                                        ARGUMENT

I.     Plaintiff still fails to carry her burden for conditional certification of the proposed
       collective action because neither she nor the new declarants have come forth with
       any new, non-conclusory assertions based in personal knowledge suggesting that all
       of CUI’s subcontractors’ technicians were all subject to a single decision, policy, or
       plan with respect to how they were paid.

       Courts in this district have recognized that “while the burden on the plaintiff is

relatively low at this initial stage, it is not invisible.” Wacker v. Personal Touch Home Care,

Inc., 2008 WL 4838146, at *2 (E.D. Mo. Nov. 6, 2008) (Perry, J.). “Unsupported assertions or

those not based on personal knowledge will not show that [plaintiffs] are similarly situated

for conditional certification [under the FLSA].” Settles v. General Electric, 2013 WL

12143084, at *2 (W.D. Mo. Feb. 19, 2013). See also Wacker, 2008 WL 4838146 at *2 (denying


                                              3
Case: 4:17-cv-02391-SRC Doc. #: 163 Filed: 07/30/19 Page: 4 of 13 PageID #: 978



conditional class certification where plaintiffs failed to provide any competent evidence of a

company-wide policy); Stubbs v. McDonald’s Corp., 227 F.R.D. 661, 666 (D. Kan. 2004)

(“[T]he initial ad hoc FLSA class certification standard does require plaintiff to provide more

than his own speculative allegations, standing alone.”).

       Plaintiff seeks to establish a collective group of all 1099 independent contractors

employed by all CUI subcontractors. Therefore, plaintiff must establish a common pay policy

or plan that CUI implemented and required all of its subcontractors to follow. Plaintiff has

presented zero evidence of any such pay policy or plan.

       A.     The majority of the new assertions presented in support of blanket conditional
              certification come from technicians employed by CUA who are already
              included in the conditionally certified collective action.

       At the outset, it should again be noted that Plaintiff’s Complaint makes allegations

that only relate specifically to CUA. (Doc. 1, ¶¶ 17–18, 22–24). While Plaintiff has continued

to try to group CUI and CUA into one entity, it remains that CUI subcontracted with CUA

and others to perform installation work. All allegations in the Complaint, including that

Plaintiff and others were misclassified as 1099 independent contractors, were directed at

CUA, the entity that paid Plaintiff, as CUI has no 1099 independent contractors itself.

Plaintiff has since provided evidence that she and the other technicians initially identified

were all paid as 1099 independent contractors by CUA, not CUI. (Doc. 51-2, CUA’s list of

1099 workers from 09/11/14 to 09/11/17; Doc. 74-1, CUI’s Counsel’s letter dated March 8,

2018; Doc. 74-2, Affidavit of Joseph Miller ¶ 4). The Complaint makes no allegation as to

how employees of any other CUI subcontractor were paid.


                                               4
Case: 4:17-cv-02391-SRC Doc. #: 163 Filed: 07/30/19 Page: 5 of 13 PageID #: 979



       The Court’s September 13, 2018 Order makes clear it understands that, despite

Plaintiff’s best attempts to conflate named Defendants and other unnamed business entities

as a single entity for purposes of this claim, CUI contracted with a variety of subcontractors

over the years, including CUA, to perform cable installation work. (Doc. 113). Plaintiff

worked for CUA herself, and the affidavits initially provided were from other CUA

technicians. As such, the only pay policy of which Plaintiff has been able to provide any

information based on personal knowledge is for technicians who worked for CUA. These

affidavits offer no evidence, based on personal knowledge, of what pay policy, if any, was

implemented by any other CUI subcontractor.

       The new affidavits provided do nothing to change this. To certify a collective action,

Plaintiff ultimately has the burden to demonstrate, with substantial factual allegations, that a

putative class of similarly situated individuals exists, and Plaintiff cannot meet her burden

with “[u]nsupported assertions or those not based on personal knowledge.” Settles, 2013 WL

12143084, at *2. While Plaintiff now purports to have 21 additional declarations, out of the

10,770 potential technician contacts provided to Plaintiff, eleven of those are simply

additional affidavits from technicians employed by CUA. Specifically, Exhibits 11-21 of

Plaintiff’s Second Supplemental Memorandum in Support of Conditional Certification consist

of affidavits wherein the declarants state that they were “employed by above-listed

Defendants.” (Doc. 156-11-21).

       As in Plaintiff’s initial affidavits, these new affidavits attempt to conflate CUI and

CUA as the declarant’s employer. Plaintiff has not, and cannot, demonstrate that CUI was a


                                               5
Case: 4:17-cv-02391-SRC Doc. #: 163 Filed: 07/30/19 Page: 6 of 13 PageID #: 980



joint employer of the CUA’s technicians for purposes of the FLSA simply by declaring it so.

Accordingly, it remains that the only substantial assertions supported by the personal

knowledge with respect to the declarants in Exhibits 11-21 purporting to be “employed by

above-listed Defendants,” demonstrate only that these declarants were employed and paid by

CUA, which was acting as a subcontractor for CUI. None of the affidavits contained in

Exhibits 11-21 suggest that the declarant was directly employed or paid by CUI, or that any

of them worked for a CUI subcontractor other than CUA. Furthermore, these affidavits do

not offer any evidence, based on personal knowledge of how technicians for other CUI

subcontractors were paid.

       As such, the eleven affidavits contained in Exhibits 11-21 add nothing to Plaintiff’s

argument that all CUI subcontractors were engaged in the same pay policy or practice.

Rather, these declarants simply further demonstrate that those technicians that worked for

CUA were similarly situated with respect to how they were paid, and would fall within the

class of CUA employees already certified by this Court.

       B.     The remaining assertions presented in support of blanket conditional
              collective action certification are vague and conclusory as to who employs the
              declarants and how they are paid, and moreover, are insufficient to grant
              conditional certification of all technicians that worked for any named or
              unnamed CUI subcontractor.

       The remaining affidavits, Exhibits 1 through 10, make similar allegations as the other

affidavits provided, including that these declarants were “employed by the above-listed

Defendants.” (Doc. 156-1-10). However, each of these declarants also lists a different entity

from whom they were “paid by.” Specifically, Exhibit 1 asserts the declarant was “paid by”


                                              6
Case: 4:17-cv-02391-SRC Doc. #: 163 Filed: 07/30/19 Page: 7 of 13 PageID #: 981



J&J Communications; Exhibit 2 by Frank Cagle (it is not clear from the affidavit whether

“Frank Cagle” is a business entity or a person working for an unnamed business entity);

Exhibit 3 by Five Star Communication and Tite Lock Technology; Exhibit 4 by J&J

Communications; Exhibit 5 by Alpha Communications; Exhibit 6 J&L Cable; Exhibit 7 by

Startech; Exhibit 8 by Bamcis; Exhibit 9 by ARE Telecommunications; and Exhibit 10 by

Administrative Support Group.

       Importantly, these affidavits admit that these technicians were not paid by CUI. Also,

importantly, none of these affidavits offer any evidence of the pay policy or plan under

which these declarants were paid. It would be pure speculation to argue that Five Star

Communications pays its technicians according to the same pay policy or plan as Alpha

Communications or as CUA. It would also be pure speculation to argue that any of these

entities were operating under a coordinated, common pay policy or plan.

       At the outset, the affidavits in Exhibits 1-10 make conflicting allegations about for

whom these declarants work. As explained above, by asserting they were “employed by the

above-listed Defendants,” the affiants are necessarily stating that they were employed by

CUA, as CUI does not employ technicians directly, but rather, contracts work through

subcontractors such as CUA. Indeed, in six of the affidavits, the declarants claim that they

were “subject to the same policies and procedures and performed the same work as

technicians C.U. Defendants classified as employees.” (Doc. 156-3, ¶ 10; 156-5, ¶ 13; 156-7, ¶

13; 156-8, ¶ 9; 156-9, ¶ 10; 156-10, ¶ 14). It is unclear how these declarants could claim

personal knowledge of the work performed by CUA’s technicians, the only named


                                              7
Case: 4:17-cv-02391-SRC Doc. #: 163 Filed: 07/30/19 Page: 8 of 13 PageID #: 982



Defendant that actually employs technicians, or policies and procedures to which CUA

technicians were subjected, if they themselves did not work for CUA. The affidavits also do

not state how the affiants know that they are subject to the same policies and procedures as

technicians classified as employees by any of the defendants. The affiants state that they are

classified as 1099 workers but they do not state how they know what policies or procedures

are followed by anyone who is classified as an employee.

       If these declarants did in fact work for CUA, as they testify in their affidavits, they

would already be included in the class of CUA technicians already conditionally certified in

the collective action. As such, their affidavits would not support extending conditional

certification to all CUI subcontractors as they would merely be duplicative of all the other

affidavits of CUA technicians previously submitted, and upon which the Court has already

granted conditional certification for a collective action consisting of CUA technicians. Yet

these declarants also state that they were “paid by” another entity. If these declarants were

not, in fact, employed by CUA as they have testified, but rather, were employed by the non-

party entities that actually paid them, the affidavits still fail to support extending conditional

certification to all CUI subcontractors.

       The assertions attempting to address the connections between the various non-party

entities and CUI appear to be based on the declarants’ “understanding,” rather than on any

personal knowledge of the business structures and relationships of these various companies.

The affidavits make no substantially supported assertion based on personal knowledge that

these entities are CUI subcontractors subject to an overarching policy or procedure with


                                                8
Case: 4:17-cv-02391-SRC Doc. #: 163 Filed: 07/30/19 Page: 9 of 13 PageID #: 983



respect to how technicians are classified and paid. Rather, each of these affidavits merely

makes a conclusory, unsupported assertion that these entities and CUI “worked together.”

(Doc. 156-1, ¶ 7; 156-3, ¶ 6; 156-4, ¶ 7; 156-5, ¶ 8; 156-6, ¶ 6; 156-7, ¶ 8; 156-8, ¶ 6; 156-9, ¶

6; 156-10, ¶ 8). While each affidavit contained in Exhibits 1-10 asserts that “C.U.

Management centrally and collectively controlled operations,” this appears to be nothing

more than the same form language inserted into each affidavit submitted by Plaintiff (Doc.

156-1, ¶ 8; 156-3, ¶ 7; 156-4, ¶ 8; 156-5, ¶ 9; 156-6, ¶ 7; 156-1, ¶ 7; 156-7, ¶ 9; 156-8, ¶ 7;

156-9, ¶ 7; 156-10, ¶ 9).

       Indeed, such assertions appear to be nothing more than Plaintiff’s continued attempt

to improperly conflate CUI and its subcontractors into a single entity to avoid having to

show that technicians who worked for all CUI subcontractors were similarly situated with

respect to the pay policies and procedures. The Court did not condone this the first time

Plaintiff attempted it, ordering that Plaintiff must provide support for the proposition that

technicians employed by other, non-party subcontractors were subject to the same policies

and procedures as CUA, rather than just treating all entities as one-and-the same for such

purposes, and therefore, should not condone it now.

       Overall, these vague, conflicting, conclusory statements that are not based on

personal knowledge cannot provide the basis for a blanket conditional certification of any

technician that has ever worked for any CUI subcontractor in the collective action. As

previously stated, district courts have repeatedly denied conditional certification of putative

FLSA classes where the plaintiff failed to introduce evidence based on the plaintiff’s, or


                                                9
Case: 4:17-cv-02391-SRC Doc. #: 163 Filed: 07/30/19 Page: 10 of 13 PageID #: 984



anyone else’s, personal knowledge of the allegations contained in the complaint. See, e.g.,

Andrews v. Appletree Answering Service, 2012 WL 2339322, at *3 (E.D. Mo. June 19, 2012)

(Sippel, J.); Wacker, 2008 WL 4838146 at *2–4 (Perry, J.); Meriwether v. Beverley Hills

Liquor & Grocery Inc., 2014 WL 200355, at *3–4 (E.D. Mo. Jan. 17 2014) (Perry, J.); Settles,

2013 WL 12143084, at *5 (Phillips, J.).

       Even putting aside the utter lack of any sufficient factual assertion regarding a

connection between these non-party entities and CUI with respect to the employment,

payment, and classification of workers, the affidavits contained in Exhibits 1-10, at best,

indicate that two persons who worked for J&J Communications, and one person each who

worked for Frank Cagle, Five Star Communication, Tite Lock Technology, Alpha

Communications,      J&L   Cable,    Startech,    Bamcis,   ARE   Telecommunications,     and

Administrative Support Group were classified and paid as independent contractors.

       This hardly demonstrates an established practice or procedure with respect to how

each of these entities classified or paid their workers, and unlike with named Defendant

CUA, the Plaintiff’s Verified Complaint does not describe the alleged conduct of any of these

entities with respect to their pay or classification policies. At best, these affidavits

demonstrate that these other non-parties business entities employ one, and in one instance

two, persons who believe that they were misclassified as independent contractors.

       Moreover, the assertions as to these declarants’ working conditions, and in particular

that each asserts that they were not getting paid overtime, are not, as Plaintiff suggests,

evidence that these declarants were subject to substantially similar policies and practices as


                                                 10
Case: 4:17-cv-02391-SRC Doc. #: 163 Filed: 07/30/19 Page: 11 of 13 PageID #: 985



those imposed on Plaintiff and others at CUA. Rather, these allegations merely demonstrate

that these declarants were paid as independent contractors, who are not subject to overtime,

by their various employers, and not as employees. Indeed, under Plaintiff’s argument, you

could demonstrate that, because workers from two different McDonald’s franchises are paid

minimum wage, all McDonald’s employees at any franchise location are subject to the same

policy or procedures with respect to how they are paid for purposes of a conditional

certification of a FLSA collective action.

       Finally, even to the extent that the affidavits contained in Exhibits 1-10 are sufficient

to assert that these non-party entities who paid the declarants are CUI subcontractors that

subjected their technicians to policies and procedures similar to those imposed upon the

CUA technicians (which CUI denies) they still would only demonstrate that the technicians

employed by the specific subcontractors named in the affidavits are similarly situated to the

existing class members. These assertions cannot, and should not, be extrapolated upon to

include technicians working for other CUI subcontractors from which Plaintiff has failed to

procure affidavits. Accordingly, even if it is found that the class should be expanded, it

should not be expanded, as Plaintiff requests, to include technicians who work for other

subcontractors about whom Plaintiff has provided no information with respect to how such

unnamed subcontractors paid or classified their employees.




                                              11
Case: 4:17-cv-02391-SRC Doc. #: 163 Filed: 07/30/19 Page: 12 of 13 PageID #: 986



       C.     That the new affidavits provided contain assertions from technicians who
              worked in additional states does nothing to suggest technicians working for all
              of CUI’s subcontractors were subject to the same pay policy or plan.

       On a final note, the fact that these new affidavits include assertions from declarants

that performed work in additional states is likewise meaningless for purposes of determining

whether blanket conditional certification of all technicians that worked for any CUI

subcontractor should be granted. The Court’s September 13, 2018 Order was clear that the

issue was not the geographic scope of the potential class, but rather, that there was no

support for the proposition that technicians employed by any CUI subcontractor, other than

CUA, were similarly situated to CUA technicians in how they were paid. That the affidavits

may now suggest that CUA employees were paid the same in eight states rather than in seven

states does nothing to change this.

                                       CONCLUSION

       WHEREFORE, Defendants C.U. Employment, Inc., Communication Unlimited

Contracting Services, Inc., and Martin C. Rocha request that Plaintiff Tacita Fair’s Motion for

Conditional Certification be denied, and for any other relief the Court deems just under the

circumstances.




                                              12
Case: 4:17-cv-02391-SRC Doc. #: 163 Filed: 07/30/19 Page: 13 of 13 PageID #: 987



                                                   BROWN & JAMES, P.C.

                                                   /s/ Steven H. Schwartz
                                                   Steven H. Schwartz, #36436MO
                                                   sschwartz@bjpc.com
                                                   800 Market Street, 11th floor
                                                   St. Louis, Missouri 63101
                                                   314.421.3400
                                                   Fax: 314.421.3128

                                                   Attorneys for Defendants C.U.
                                                   Employment, Inc., Communications
                                                   Unlimited Contracting Services, Inc., and
                                                   Martin C. Rocha


                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2019, the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon the
following:

Kevin J. Dolley
Michael G. Mueth
Law Offices of Kevin J. Dolley, LLC
2726 S. Brentwood Blvd.
St. Louis, Missouri 63144
kevin@dolleylaw.com
Michael.mueth@dolleylaw.com
Attorneys for Plaintiff


                                                   /s/ Steven H. Schwartz

#21236853.2




                                              13
